DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted 05 December 2019, 20 April 2021, 24 August 2021, and 15 March 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement – please see attached forms PTO-1449.

Claim Objections
Claims 17 and 18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  
Accordingly, Claims 17 and 18 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, any plastic material will be considered to anticipate the claim limitation of Claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0367320 to Peng et al. (“US1”), cited in Applicant’s IDS of 24 August 2021.
Regarding Claim 1, US1 describes a positioning apparatus (see Figs 1-3) for positioning a light-guiding fiber (202), wherein the positioning apparatus comprises: an elongate body (220) with two end faces (top and bottom edges as shown in Fig 3) and at least one side face (side surface as shown in Figs 2-3), wherein a channel (222) for receiving the light-guiding fiber (202) is formed in the body (see Fig 3), said channel extending along a longitudinal axis of the body proceeding from a first end face, and said body has at least one cutout (226), which extends from a side face to the channel (see Fig 3) such that radiation emitted by the light-guiding fiber can only emerge from the positioning apparatus in unimpeded fashion through the at least one cutout (see Fig 3 and [0026]-[0028]). 
Further regarding Claim 1, US1 does not describe the positioning apparatus for positioning a light-guiding fiber in a calibration port of a medical apparatus comprising at least one light source for the light-guiding fiber. However, this is a preamble citation directed to the intended use of the positioning apparatus. When reading the preamble in the context of the entire claim, the recitation that the positioning apparatus is for “positioning a light-guiding fiber in a calibration port of a medical apparatus comprising at least one light source for the light-guiding fiber” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further regarding Claim 1, US1 does not specifically describe the body, at least in one portion, consisting of an opaque material in the region of the channel and/or coated with an opaque material. However, in order for the body to operate as described by US1, requiring the aperture 226 to allow for the passage of light (see [0026]-[0028]), the body must be blocking the transmission of light, i.e. of an opaque material. Therefore, US1 inherently teaches the body, at least in one portion, consisting of an opaque material in the region of the channel.
Regarding Claim 2, US1 describes the body having at least one elongate, lateral cutout (226), wherein the lateral cutout extends over the length of a part of the channel  in the longitudinal direction of the body and extends from the side face of the body to the channel in the radial direction (see Figs 2-3).
 Regarding Claim 4, US1 describes the cross section of the lateral cutout increases from the channel to the side face of the body (see Fig 3).  
Regarding Claim 5, US1 describes that the channel does not penetrate the second end face of the body (see Fig 3). 
Regarding Claim 6, US1 describes the channel extending beyond the length of the lateral cutout in the longitudinal direction of the body (see Fig 3).
Regarding Claim 9, US1 describes the surface of the body is rotationally symmetric about the longitudinal axis of the body (see Figs 2-3), wherein the at least one side face of the body is a lateral face of the solid of revolution (see Figs 2-3).
The limitations of Claim 16 recite that, “the positioning apparatus is an injection-molded part.” Applicant is claiming the product including the process of injection molding, and therefor are of "product-by-process" nature.  The determination of the patentability of product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964 (Fed. Cir. 1985); and patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  Thus, a prior art product which possesses the claimed product characteristics can anticipate or render obvious the claim subject matter regardless of the manner in which it is fabricated.  A rejection based on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the status is eminently fair and acceptable. In re Brown and Saffer, 173 USPQ 685 and 688; In re Pilkington, 162 USPQ 147. As such no weight is given to the process steps recited in Claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to claim 1 above.
US1 describes a positioning apparatus as discussed herein with respect to Claim 1. US1 does not describe the material of the body. Sterilizable plastic is a well-known material for forming bodies for optical fibers in medical apparatuses. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a sterilizable plastic material to form the body of US1. 
Allowable Subject Matter
Claims 3, 7, 8, 10-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 describes the body having at least two elongate, lateral cutouts.
Claims 7 and 8 describe the body having a frontal cutout  on the second end face of the body.
Claim 10 describes the solid of revolution having at least two portions in the longitudinal direction, wherein a first portion , which extends from the first end face, has a greater radius than the remaining portions
Claims 11 and 12 describe the positioning apparatus comprising at least one alignment element
Claim 15 describes the first end side having a cutout that tapers in the longitudinal direction of the body and that is centered around the channel
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY RAHLL/            Primary Examiner, Art Unit 2874